Citation Nr: 9910571	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
July 1946 and from September 1950 to March 1952.  This appeal 
arises from a September 1995 rating decision of the 
Providence, Rhode Island, regional office (RO) which denied 
the veteran's claim of entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance, and adaptive equipment 
therefor.  The notice of disagreement was received in May 
1996.  The statement of the case was issued in May 1996.  The 
veteran's substantive appeal was received in June 1996.

On July 21, 1998, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
1998).


REMAND

Under VA law, assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance, and 
necessary adaptive equipment therefor.  38 U.S.C.A. § 
3902(a), (b) (West 1991 & Supp. 1998).  A veteran is 
considered an "eligible person" if he is entitled to 
compensation for any of the disabilities described below, and 
if such disability is the result of an injury incurred or 
disease contracted in or aggravated by active military, 
naval, or air service:

(i)  The loss or permanent loss of use of 
one or both feet;

(ii)  The loss or permanent loss of use 
of one or both hands;


(iii)  The permanent impairment of vision 
of both eyes of the following status: 
central visual acuity of 20/200 or less 
in the better eye, with corrective 
glasses, or central visual acuity of more 
than 20/200 if there is a field defect in 
which the peripheral field has contracted 
to such an extent that the widest 
diameter of visual field subtends an 
angular distance no greater than twenty 
degrees in the better eye[.]

38 U.S.C.A. § 3901(1) (West 1991); 38 C.F.R. § 3.808(b)(1) 
(1998).  

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or one or both hips, and 
adaptive equipment is deemed necessary for the veteran's 
licensure and safe operation of a vehicle.  38 U.S.C.A. § 
3902(b)(2) (West & West Supp. 1998); 38 C.F.R. § 
3.808(b)(1)(iv) (1998).

In reviewing the medical evidence of record, there is some 
question as to whether service-connected post-operative 
intervertebral disc syndrome has resulted in permanent "loss 
of use" of one or both of his feet as defined by VA 
regulation.  38 U.S.C.A. § 3901 (1)(A)(i) (West 1991); 38 
C.F.R. §§ 3.808(b)(1)(i) (1998).

VA regulations provide that loss of use of a foot will be 
held to exist when a service-connected disability affects a 
lower extremity to the extent that no effective function 
remains, in terms of balance, propulsion, etc., other than 
that which would be equally well served by a below-the-knee 
amputation stump with a suitable prosthetic appliance.  38 
C.F.R. § 4.63 (1998).  For purposes of VA adjudication, loss 
of use of the foot is deemed to exist where there is 
extremely unfavorable complete ankylosis of the knee, 
complete ankylosis of two major joints of an extremity, 
shortening of a lower extremity to a degree of 31/2 inches or 
more, or complete paralysis of the external popliteal nerve 
and consequent footdrop.  Id.  See also 38 C.F.R. § 
3.350(a)(2)(i) (1998).

The Board finds that the evidence currently of record leaves 
unanswered significant questions relating to the current 
severity of the veteran's service-connected intervertebral 
disc syndrome and its effect on his ability to use his lower 
extremities in a functional manner.  When the veteran was 
last examined for compensation purposes in July 1996, the 
neurological examiner determined that the veteran's 
neurological problem was consistent with multiple cervical 
and lumbosacral level polyradiculopathy resulting from 
degenerative joint disease and degenerative spinal disc 
disease.  The neurological examiner opined that the veteran 
was "completely and permanently disabled" secondary to his 
neurological problems.  The examiner failed, however, comment 
on the level of disability of the veteran's lower extremities 
as it related to his service-connected intervertebral disc 
syndrome and whether the disability was comparable to the 
loss of use of the foot or feet.

In light of the inconclusive findings of the July 1993 VA 
examination and because it has been nearly three (3) years 
since the veteran was last examined, the Board finds it 
necessary to have the veteran re-examined for purposes of 
evaluating the current severity of his service-connected 
post-operative intervertebral disc syndrome, specifically to 
determine whether he meets the criteria for loss of use of a 
foot or feet.  A remand is therefore required.  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected post-operative 
intervertebral disc syndrome and any 
residuals related thereto since July 
1996.  All records not already included 
in the claims folder should be obtained, 
to include those from the Providence VA 
Medical Center and Michael T. Leahy, 
M.D., at 1078 Country Road, North 
Falmouth, MA 02556.  After securing the 
necessary release(s), the RO should 
obtain these records.  Once obtained, all 
records must be associated with the 
claims folder.

2.  After the above development has been 
completed, the veteran should be afforded 
a special VA neurological examination for 
the purpose of evaluating the severity of 
the veteran's service-connected post-
operative intervertebral disc syndrome.  
A copy of this Remand decision must be 
provided to the physician.  Prior to the 
examination, the claims folder must be 
made available to the examiner for 
review.  Such tests as the examiners deem 
necessary should be performed.

The examiner should provide an opinion as 
to whether the veteran's service-
connected post-operative intervertebral 
disc syndrome has resulted in disability 
of such severity in either lower 
extremity that no effective function 
remains in terms of balance, propulsion, 
etc., other than that which would be 
equally well served by a below- the-knee 
amputation and suitable prosthetic 
appliance.  The examiner should 
specifically indicate whether there is, 
in effect, ankylosis of either knee and, 
if so, in what degree of flexion or 
extension is such knee ankylosed; whether 
there is ankylosis of either hip; whether 
there is shortening of either lower 
extremity and, if so, the extent of such 
shortening; and whether there is evidence 
of complete paralysis of the external 
popliteal nerve with consequent footdrop.  
If any portion of the veteran's lower 
extremity dysfunction is due to 
conditions other than service-connected 
intervertebral disc syndrome, the 
examiner should indicate which of the 
veteran's manifestations are as likely as 
not due to intervertebral disc syndrome 
of the lumbar spine, and which are more 
likely attributable to some other cause.  
A complete rationale for all opinions 
should be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case. The 
veteran and his representative should be 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical information.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


